Exhibit 10.2

 

WARRANT TO PURCHASE COMMON STOCK

 

THIS WARRANT AND THE SECURITIES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. THEY
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND ANY APPLICABLE
STATE SECURITIES LAWS OR THE AVAILABILITY OF AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

WARRANT TO PURCHASE COMMON STOCK

 

Number of Shares:

  

117,727 shares

Warrant Price:

  

$2.00

Issuance Date:

  

March 27, 2003

Expiration Date:

  

No later than March 26, 2006 (see below)

 

 

THIS WARRANT CERTIFIES THAT for value received, Securities Trust Company TTEE
Irvine Sensors Corporation Cash or Deferred & Stock Bonus Plan Ret. Plan FBO:
John Carson or its registered assigns (hereinafter called the “Holder”) is
entitled to purchase from Irvine Sensors Corporation (hereinafter called the
“Company”), the above referenced number of fully paid and nonassessable shares
(the “Shares”) of the Company’s common stock (the “Common Stock”), at the
exercise price per Share of $2.00, subject to adjustment as provided for herein
(the “Warrant Price”). This Warrant is issued in connection with that certain
Subscription Agreement dated as of «ISSUANCE_DATE», by and between the Company
and Holder (the “Subscription Agreement”) pursuant to which the Holder purchased
units consisting of two (2) shares of Common Stock and a warrant to purchase one
(1) share of Common Stock. The exercise of this Warrant shall be subject to the
provisions, limitations and restrictions contained herein.

 

Term and Exercise.

 

Term. This Warrant is exercisable in whole or in part (but not as to any
fractional share of Common Stock), at any time and from time to time beginning
on the date hereof and expiring on the earlier of (a) three (3) years from the
date of the closing of the Subscription Agreement or (b) 1:00 p.m. Eastern Time
on the 30th trading day that (1) the Common Stock of the Company has
consecutively traded over $3.00 per share as reported by the Nasdaq Stock Market
(or comparable trading market) and (2) the shares issuable pursuant to this
Warrant have been registered with the Securities and Exchange Commission on an
effective registration statement on Form S-3.

 

Procedure for Exercise of Warrant. Holder may exercise this Warrant by
delivering the following to the principal office of the Company in accordance
with Section 5.1 hereof: (a) a duly executed Notice of Exercise in substantially
the form attached as Schedule A, (b) payment of the Warrant Price then in effect
for each of the Shares being purchased, as designated in the Notice of Exercise,
and (c) this Warrant. Payment of the Warrant Price may be in



--------------------------------------------------------------------------------

cash, certified or official bank check payable to the order of the Company, or
wire transfer of funds to the Company’s account (or any combination of any of
the foregoing) in the amount of the Warrant Price for each share being
purchased. Notwithstanding any provisions herein to the contrary, if the Current
Market Price (as defined below) is greater than the Warrant Price as of the day
of exercise, the Holder may elect to receive, without the payment by the Holder
of any additional consideration, shares of Common Stock equal to the value of
the “spread” on the Shares (or the portion thereof being canceled) by surrender
of this Warrant at the principal office of the Company in accordance with
Section 5.1, together with the Notice of Exercise, in which event the Company
shall issue to the Holder hereof a number of shares of Common Stock computed
using the following formula:

 

X = Y x (CMP-WP)

 

CMP

 

Where: X =

 

the number of shares of Common Stock to be issued to the Holder pursuant to this
net exercise

Y =

 

the number of shares of Common Stock purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, that portion of the Warrant requested
to be exercised

CMP =

 

the Current Market Price (as of the date of such calculation) of one share of
Common Stock

WP =

 

the Warrant Price (as adjusted as of the date of such calculation)

 

For purposes of this Warrant, the “Current Market Price” of one share of the
Company’s Common Stock as of a particular date shall be determined as follows:
(a) if traded on a national securities exchange or through the Nasdaq Stock
Market, the Current Market Price shall be deemed to be the volume weighted
average trading price of the Common Stock on such exchange for the five (5)
business days immediately prior to the date of exercise indicated in the Notice
of Exercise (or if no reported sales took place on such day, the last date on
which any such sales took place prior to the date of exercise); (b) if traded
over-the-counter but not on the Nasdaq Stock Market, the Current Market Price
shall be deemed to be the average of the closing bid and asked prices for the
five (5) business days immediately prior to the date of exercise indicated in
the Notice of Exercise; and (c) if there is no active public market, the Current
Market Price shall be the fair market value of the Common Stock as of the date
of exercise, as determined in good faith by the Board of Directors of the
Company.

 

Delivery of Certificate and New Warrant. In the event of any exercise of the
rights represented by this Warrant, a certificate or certificates for the shares
of Common Stock so purchased, registered in the name of the Holder or such other
name or names as may be designated by the Holder, together with any other
securities or other property which the Holder is entitled to receive upon
exercise of this Warrant, shall be delivered to the Holder hereof, at the
Company’s expense, within a reasonable time, not exceeding fifteen (15) calendar
days, after the rights represented by this Warrant shall have been so exercised;
and, unless this Warrant has expired, a new Warrant representing the number of
Shares (except a remaining fractional share), if any, with respect to which this
Warrant shall not then have been exercised shall also be issued to the Holder
hereof within such time. The person in whose name any certificate for shares of
Common Stock is issued upon exercise of this Warrant shall for all purposes be
deemed to have become the holder of record of such shares on the date on which
the Warrant was surrendered and payment of the Warrant Price was received by the
Company, irrespective of the date of delivery of such certificate, except that,
if the date of such surrender and payment is on a date when the stock transfer
books of the Company are closed, such person shall be deemed to have become the
holder of such Shares at the close of business on the next succeeding date on
which the stock transfer books are open.



--------------------------------------------------------------------------------

 

Restrictive Legend. Each certificate for Shares shall bear a restrictive legend
in substantially the form as follows, together with any additional legend
required by (a) any applicable state securities laws and (b) any securities
exchange upon which such Shares may, at the time of such exercise, be listed:

 

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, and may not be sold, offered for sale,
transferred or pledged in the absence of such registration or an exemption
therefrom under such Act.”

 

Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend shall also bear such legend unless, in the
opinion of counsel for the Holder thereof (which counsel shall be reasonably
satisfactory to counsel for the Company), the securities represented thereby are
not, at such time, required by law to bear such legend.

 

Fractional Shares. No fractional Shares shall be issuable upon exercise or
conversion of the Warrant and the number of Shares to be issued shall be rounded
down to the nearest whole Share. If a fractional share interest arises upon any
exercise or conversion of the Warrant, the Company shall eliminate such
fractional share interest by paying to Holder an amount computed by multiplying
the fractional interest by the Current Market Price of a full Share.

 

Representations, Warranties and Covenants.

 

Representations and Warranties.

 

The Company is a corporation duly organized, validly existing and in good
standing under the laws of its state of incorporation and has all necessary
power and authority to perform its obligations under this Warrant;

 

The execution, delivery and performance of this Warrant has been duly authorized
by all necessary actions on the part of the Company and constitutes the legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms; and

 

This Warrant does not violate and is not in conflict with any of the provisions
of the Company’s Certificate of Incorporation, Bylaws and any resolutions of the
Company’s Board of Directors or stockholders, or any agreement of the Company,
and no event has occurred and no condition or circumstance exists that might
(with or without notice or lapse of time) constitute or result directly or
indirectly in such a violation or conflict.

 

Issuance of Shares. The Company covenants and agrees that all shares of Common
Stock that may be issued upon the exercise of the rights represented by this
Warrant will, upon issuance, be validly issued, fully paid and nonassessable,
and free from all transfer taxes, liens and charges with respect to the issue
thereof. The Company further covenants and agrees that the Company will at all
times have authorized and reserved, free from preemptive rights, a sufficient
number of shares of Common Stock to provide for the exercise in full of the
rights represented by this Warrant. If at any time the number of authorized but
unissued shares of Common Stock of the Company shall not be sufficient to effect
the exercise of the Warrant in full, subject to the limitations set forth in
Section 1.2 hereto, then the Company will take all such corporate action as may,
in the opinion of counsel to the Company, be necessary or advisable to increase
the number of its authorized shares of Common Stock as shall be sufficient to
permit the exercise of the Warrant in full, subject to the limitations set forth
in Section 1.2 hereto, including without limitation, using its best efforts to
obtain any necessary stockholder approval of such increase. The Company further
covenants and agrees that if any shares of capital stock to be reserved for the
purpose of the issuance of shares upon the exercise of this Warrant require
registration with or approval of any governmental authority under any federal or
state law before such shares may be validly issued or delivered upon exercise,
then the Company will in good faith and as expeditiously as possible endeavor to
secure such



--------------------------------------------------------------------------------

registration or approval, as the case may be. If and so long as the Common Stock
issuable upon the exercise of this Warrant is listed on any national securities
exchange or the Nasdaq Stock Market, the Company will, if permitted by the rules
of such exchange or market, list and keep listed on such exchange or market,
upon official notice of issuance, all shares of such Common Stock issuable upon
exercise of this Warrant.

 

Other Adjustments.

 

Subdivision or Combination of Shares. In case the Company shall at any time
subdivide its outstanding Common Stock into a greater number of shares, the
Warrant Price in effect immediately prior to such subdivision shall be
proportionately reduced and the number of Shares obtainable upon exercise of
this Warrant shall be proportionately increased. Conversely, in case the
outstanding Common Stock of the Company shall be combined into a smaller number
of shares, the Warrant Price in effect immediately prior to such combination
shall be proportionately increased and the number of Shares obtainable upon
exercise of this Warrant shall be proportionately decreased.

 

Dividends in Common Stock, Other Stock or Property. If at any time or from time
to time the holders of Common Stock (or any shares of stock or other securities
at the time receivable upon the exercise of this Warrant) shall have received or
become entitled to receive, without payment therefor:

 

Common Stock, options or any shares or other securities which are at any time
directly or indirectly convertible into or exchangeable for Common Stock, or any
rights or options to subscribe for, purchase or otherwise acquire any of the
foregoing by way of dividend or other distribution;

 

any cash paid or payable other than as a regular cash dividend; or

 

Common Stock or additional shares or other securities or property (including
cash) by way of spin-off, split-up, reclassification, combination of shares or
similar corporate rearrangement (other than Common Stock issued as a stock split
or adjustments in respect of which shall be covered by the terms of Section 3.1
above) and additional shares, other securities or property issued in connection
with a Change (as defined below) (which shall be covered by the terms of Section
3.3 below), then and in each such case, the Holder hereof shall, upon the
exercise of this Warrant, be entitled to receive, in addition to the number of
shares of Common Stock receivable thereupon, and without payment of any
additional consideration therefor, the amount of stock and other securities and
property (including cash in the cases referred to in clause (b) above and this
clause (c)) which such Holder would hold on the date of such exercise had such
Holder been the holder of record of such Common Stock as of the date on which
holders of Common Stock received or became entitled to receive such shares or
all other additional stock and other securities and property.

 

Reorganization, Reclassification, Consolidation, Merger or Sale. If any
recapitalization, reclassification or reorganization of the share capital of the
Company, or any consolidation or merger of the Company with another corporation,
or the sale of all or substantially all of its shares and/or assets or other
transaction (including, without limitation, a sale of substantially all of its
assets followed by a liquidation) shall be effected in such a way that holders
of Common Stock shall be entitled to receive shares, securities or other assets
or property (a “Change”), then, as a condition of such Change, lawful and
adequate provisions shall be made by the Company whereby the Holder hereof shall
thereafter have the right to purchase and receive (in lieu of the Common Stock
of the Company immediately theretofore purchasable and receivable upon the
exercise of the rights represented hereby) such shares, securities or other
assets or property as may be issued or payable with respect to or in exchange
for the number of outstanding Common Stock which such Holder would have been
entitled



--------------------------------------------------------------------------------

to receive had such Holder exercised this Warrant immediately prior to the
consummation of such Change. The Company or its successor shall promptly issue
to Holder a new Warrant for such new securities or other property. The new
Warrant shall provide for adjustments which shall be as nearly equivalent as may
be practicable to give effect to the adjustments provided for in this Section 3
including, without limitation, adjustments to the Warrant Price and to the
number of securities or property issuable upon exercise of the new Warrant. The
provisions of this Section 3.3 shall similarly apply to successive Changes.

 

Ownership and Transfer.

 

Ownership of This Warrant. The Company may deem and treat the person in whose
name this Warrant is registered as the holder and owner hereof (notwithstanding
any notations of ownership or writing hereon made by anyone other than the
Company) for all purposes and shall not be affected by any notice to the
contrary until presentation of this Warrant for registration of transfer as
provided in this Section 4.

 

Transfer and Replacement. This Warrant and all rights hereunder are transferable
in whole or in part upon the books of the Company by the Holder hereof in person
or by duly authorized attorney, and a new Warrant or Warrants, of the same tenor
as this Warrant but registered in the name of the transferee or transferees (and
in the name of the Holder, if a partial transfer is effected) shall be made and
delivered by the Company upon surrender of this Warrant duly endorsed, at the
office of the Company in accordance with Section 5.1 hereof. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft or
destruction, and, in such case, of indemnity or security reasonably satisfactory
to it, and upon surrender of this Warrant if mutilated, the Company will make
and deliver a new Warrant of like tenor, in lieu of this Warrant. This Warrant
shall be promptly cancelled by the Company upon the surrender hereof in
connection with any transfer or replacement. Except as otherwise provided above,
in the case of the loss, theft or destruction of a Warrant, the Company shall
pay all expenses, transfer taxes and other charges payable in connection with
any transfer or replacement of this Warrant, other than stock transfer taxes (if
any) payable in connection with a transfer of this Warrant, which shall be
payable by the Holder. Holder will not transfer this Warrant and the rights
hereunder except in compliance with federal and state securities laws and except
after providing evidence of such compliance reasonably satisfactory to the
Company.

 

Miscellaneous Provisions.

 

Notices. Any notice or other document required or permitted to be given or
delivered to the Holder shall be delivered or forwarded to the Holder at the
address for Holder provide in the Subscription Agreement or to such other
address or number as shall have been furnished to the Company in writing by the
Holder. Any notice or other document required or permitted to be given or
delivered to the Company shall be delivered or forwarded to the Company at 3001
Redhill Ave., Costa Mesa, California 92626, Attention: Chief Financial Officer
(Facsimile No. 714/444-8773, with a copy to Dorsey & Whitney LLP, 38 Technology
Drive, Irvine, California 92618, Attention: Ellen S. Bancroft, Esq. (Facsimile
No. 949/790-6301), or to such other address or number as shall have been
furnished to Holder in writing by the Company.

 

All notices, requests and approvals required by this Warrant shall be in writing
and shall be conclusively deemed to be given (a) when hand-delivered to the
other party, (b) when received if sent by facsimile at the address and number
set forth above; provided that notices given by facsimile shall not be
effective, unless either (i) a duplicate copy of such facsimile notice is
promptly given by depositing the same in the mail, postage prepaid and addressed
to the party as set forth below or (ii) the receiving party delivers a written
confirmation of receipt for such notice by any other method permitted under this
paragraph; and further provided that any notice given by facsimile received
after 5:00 p.m. (recipient’s time)



--------------------------------------------------------------------------------

or on a non-business day shall be deemed received on the next business day; (c)
five (5) business days after deposit in the United States mail, certified,
return receipt requested, postage prepaid, and addressed to the party as set
forth below; or (d) the next business day after deposit with an international
overnight delivery service, postage prepaid, addressed to the party as set forth
below with next business day delivery guaranteed; provided that the sending
party receives confirmation of delivery from the delivery service provider.

 

No Rights as Stockholder; Limitation of Liability. This Warrant shall not
entitle the Holder to any of the rights of a stockholder of the Company except
upon exercise in accordance with the terms hereof. No provision hereof, in the
absence of affirmative action by the Holder to purchase shares of Common Stock,
and no mere enumeration herein of the rights or privileges of the Holder, shall
give rise to any liability of the Holder for the Warrant Price hereunder or as a
stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.

 

Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of California as applied to agreements among
California residents made and to be performed entirely within the State of
California, without giving effect to the conflict of law principles thereof.

 

Waiver, Amendments and Headings. This Warrant and any provision hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by both parties (either generally or in a particular instance and either
retroactively or prospectively). The headings in this Warrant are for purposes
of reference only and shall not affect the meaning or construction of any of the
provisions hereof.



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer this 27th day of March, 2003.

 

COMPANY:

 

IRVINE SENSORS CORPORATION

By:

 

/s/    Robert G. Richards        

--------------------------------------------------------------------------------

   

Robert G. Richards,

Chief Executive Officer



--------------------------------------------------------------------------------

 

SCHEDULE A

 

FORM OF NOTICE OF EXERCISE

 

[To be signed only upon exercise of the Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER

 

TO EXERCISE THE WITHIN WARRANT

 

The undersigned hereby elects to purchase              shares of Common Stock
(the “Shares”) under the Warrant to Purchase Common Stock dated             ,
which the undersigned is entitled to purchase pursuant to the terms of such
Warrant, and [check one]:

 

¨   Cash Exercise. The undersigned has delivered $            , the aggregate
Warrant Price for              Shares purchased herewith, in full in cash or by
certified or official bank check or wire transfer;

 

¨   Net Exercise. In exchange for the issuance of              Shares, the
undersigned hereby agrees to surrender the right to purchase              shares
of Common Stock pursuant to the net exercise provisions set forth in Section 1.2
of the Warrant.

 

Please issue a certificate or certificates representing such shares of Common
Stock in the name of the undersigned or in such other name as is specified below
and in the denominations as is set forth below:

 

[Type Name of Holder as it should appear on the stock certificate]

 

[Requested Denominations – if no denomination is specified, a single certificate
will be issued]

 

The initial address of such Holder to be entered on the books of Company shall
be:

 

The undersigned hereby represents and warrants that the undersigned is acquiring
such shares for his own account for investment purposes only, and not for resale
or with a view to distribution of such shares or any part thereof.



--------------------------------------------------------------------------------

 

By:

   

Print Name:

   

Title:

   

Dated:

   

 